EXECUTION COPY ASSET PURCHASE AGREEMENT by and among RADIO ONE, INC. and RADIO ONE LICENSES, LLC, as Sellers and BONNEVILLE INTERNATIONAL CORPORATION and BONNEVILLE HOLDING COMPANY as Buyers March 24, 2008 TABLE OF CONTENTS ARTICLE 1ASSETS TO BE CONVEYED 1.1 Transfer of Assets of the Station 1.2 Excluded Assets 1.3 Assumption of Liabilities and Obligations 1.4 Time Brokerage Agreement; Call Sign Change 1.5 Allocation ARTICLE 2PURCHASE PRICE 2.1 Purchase Price 2.2 Escrow of Purchase Price 2.3 Prorations ARTICLE 3CLOSING 3.1 Closing ARTICLE 4REPRESENTATIONS AND WARRANTIES OF SELLERS 4.1 Organization and Standing 4.2 Authorization and Binding Obligation 4.3 Absence of Conflicting Agreements or Required Consents 4.4 Litigation 4.5 Station Licenses 4.6 Real Property 4.7 Contracts 4.8 Compliance with Laws 4.9 Governmental Consents 4.10 Taxes 4.11 Reports 4.12 Environmental Matters 4.13 Broker’s Fees 4.14 Insurance 4.15 Personal Property 4.16 Disclaimer of Warranties 4.17 Buyers’ Representations and Warranties ARTICLE 5REPRESENTATIONS AND WARRANTIES OF BUYERS 5.1 Organization and Standing 5.2 Authorization and Binding Obligation 5.3 Absence of Conflicting Agreements or Required Consents 5.4 Absence of Litigation 5.5 FCC Qualifications 5.6 Broker’s Fees 5.7 Sellers’ Representations and Warranties ARTICLE 6GOVERNMENTAL CONSENTS 6.1 FCC Application 6.2 HSR Filings ARTICLE 7COVENANTS 7.1 Conduct of Business 7.2 Access 7.3 No Inconsistent Action 7.4 Confidentiality 7.5 Further Assurances 7.6 Transition Efforts 7.7 Press Releases 7.8 FCC Authorizations 7.9 Consents; Benefit of Agreements ARTICLE 8CONDITIONS PRECEDENT 8.1 To Buyers’ Obligations Regarding Closing 8.2 To Sellers’ Obligations ARTICLE 9DOCUMENTS TO BE DELIVERED AT THE CLOSING 9.1 Documents to be Delivered by Sellers 9.2 Documents to be Delivered by Buyers ARTICLE 10INDEMNIFICATION 10.1 Sellers’ Indemnities 10.2 Buyers’ Indemnities 10.3 Procedure for Indemnification 10.4 Limitations 10.5 Exclusive Remedies ARTICLE 11TERMINATION RIGHTS 11.1 Termination 11.2 Payment of Escrow Amount 11.3 Exclusive Remedies Upon Default 11.4 Other Effects of Termination ARTICLE 12OTHER PROVISIONS 12.1 Survival of Representations, Warranties and Covenants 12.2 Transfer Taxes and Expenses 12.3 Benefit and Assignment 12.4 Additional Documents 12.5 Entire Agreement; Schedules; Amendment; Waiver 12.6 Headings 12.7 Computation of Time 12.8 Governing Law 12.9 Attorneys’ Fees 12.10 Severability 12.11 Notices 12.12 Counterparts 12.13 Facsimile or PDF Signatures ARTICLE 13DEFINITIONS 13.1 Defined Terms 13.2 Miscellaneous Terms ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (“Agreement”) is made as of the 24th day of March, 2008, by and among RADIO ONE, INC., a Delaware corporation (“Radio One”), RADIO ONE LICENSES, LLC,a Delaware limited liability company (“Licensee,” and together with Radio One, “Sellers”), BONNEVILLE INTERNATIONAL CORPORATION, a Utah corporation (“BIC”), and BONNEVILLE HOLDING COMPANY, a Utah non-profit corporation (“BHC,” and together with BIC, “Buyers”).Reference herein to a “Party” or the “Parties” shall refer, on the one hand, to the Buyers, and on the other hand, to the Sellers.Capitalized terms shall have the meanings ascribed to them in Article 13 of this Agreement. RECITALS WHEREAS, Radio One operates radio station KRBV(FM), licensed to Los Angeles, California (the “Station”), and Licensee is the holder of the license and authorizations issued by the Federal Communications Commission (the “FCC”) for the operation of the Station; WHEREAS, subject to the terms and conditions of this Agreement, (i) Radio One desires to sell and BIC desires to purchase certain of the assets and property used in the operation of the Station, and (ii) Licensee desires to assign and BHC desires to assume Licensee’s FCC licenses for the Station; and WHEREAS, Sellers and Buyers are, simultaneously with the execution and delivery of this Agreement, entering into a Time Brokerage Agreement for the Station (the “Time Brokerage Agreement”), pursuant to which, on the Operational Commencement Date (defined below), BIC shall provide programming on the Station pending the Closing of the transaction contemplated in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained herein, Sellers and Buyers hereby agree as follows: ARTICLE 1 ASSETS TO BE CONVEYED 1.1 Transfer of Assets of the Station.Subject to the terms and conditions set forth in this Agreement, Licensee hereby agrees to sell, assign, transfer, convey and deliver to BHC on the Closing Date those items listed in subsection (a) below and Radio One hereby agrees to sell, assign, transfer, convey and deliver to BIC on the Closing Date those items listed in subsections (b) through (g) below, together with any replacements thereof and additions thereto between the date of this Agreement and the Closing Date, free and clear of all Liens, except as otherwise provided in this Agreement, but excluding the assets described in Section 1.2 (collectively, the“Assets”): (a) All licenses, permits and other authorizations issued to Licensee by the FCC listed on Schedule 1.1(a) attached hereto, together with renewals or modifications thereof between the date hereof and the Closing Date (the “FCC Licenses”); (b)All right, title and interest held by Sellers in and to each lease or sublease (including all amendments, modifications or supplements) under which either Seller leases or subleases an interest in any real property listed in Schedule 1.1(b) (the “Real Property”), including but not limited to the Station’s studio location, main transmitter site and each auxiliary or translator site (each a “Real Property Lease” and, collectively, the “Real Property Leases”); (c)The towers, transmitters, antennas, receivers, spare parts and other tangible personal property owned by Sellers and located at the Station’s main transmitter site and each auxiliary or translator site, together with all studio equipment, office equipment, office furniture, fixtures, materials and supplies, inventories, and other tangible personal property owned by Sellers and located at the Station’s studio, including the items listed on Schedule 1.1(c), together with replacements thereof and additions thereto made between the date hereof and the Closing Date in accordance with the terms and provisions of this Agreement (collectively, the “Personal Property”); (d)All contracts (including the Real Property Leases) of Sellers listed on Schedule 1.1(d) hereto (the “Assumed Contracts”); (e)The Intellectual Property listed on Schedule 1.1(e); (f)The Station’s public inspection file, filings with the FCC relating to the Station, all records required by the FCC to be kept by the Station, all records relating to the Real Property and the Personal Property, and such technical information, engineering data, and, to the extent transferable, rights under manufacturers’warranties as they exist at the Closing and relate to the Assets being conveyed hereunder; and (g)Sellers’ proprietary information, technical information and data, operating manuals, books, studies, records, reports, ledgers, files, correspondence, maps, computer discs and tapes, plans, diagrams, blueprints and schematics, including filings with the FCC, relating to the technical operation of the Assets; provided, however, that Sellers may provide Buyers copies of any such items, if the original cannot be located or if it relates to Excluded Assets. 1.2 Excluded Assets.Except for the Assets specifically identified above (which identification, notwithstanding anything to the contrary set forth herein, shall control in the event of any disagreement with the definition of Excluded Assets below), no other assets shall be transferred to Buyers hereunder, including the following, which shall not be included in the Assets (collectively, the “Excluded Assets”): (a) All cash, cash equivalents or similar investments such as certificates of deposit, treasury bills and other marketable securities on hand and/or in banks and deposits of either of the Sellers; (b)All accounts receivable of Sellers arising from the operation of the Station prior to the Operational Commencement Date (as defined below) of the Time Brokerage Agreement (as defined below) (the “Accounts Receivable”); (c)Except as set forth in Section 12.12 (Casualty), any insurance policies, promissory notes, amounts due from employees, bonds, letters of credit, or other similar items, and any cash surrender value in regard thereto of either of the Sellers; (d)Any pension, profit-sharing or cash or deferred (Section 401(k)) plans and trusts and assets thereof, or any other employee benefit plan or arrangement, and the assets thereof; (e)Duplicate copies of such records as may be necessary to enable Sellers to prepare and file tax returns and reports, all original financial statements and supporting materials, all books and records that Sellers are required by law to retain, and all records of Sellers relating to the purchase and sale of the Assets; (f)Any interest in and to any refunds of federal, state or local franchise, income or other taxes of the Sellers for periods prior to the Closing; (g)All tangible and intangible personal property of Sellers related to the Station and disposed of or consumed between the date of this Agreement and the Closing in the ordinary course of business consistent with Section 7.1 hereof; (h)The financial records, account books of original entry and general ledgers and all corporate records of each of the Sellers, including, but not limited to, tax returns and transfer books; (i)All promotional, sales, marketing and programming agreements and materials related to the operation of the Station; (j)All Intellectual Property used or held for use in the operation of the Station other than the Intellectual Property listed on Schedule 1.1(e); (k)All assets used or held for use primarily in the operation of Sellers’ other radio stations; and (l) Any other assets identified on Schedule 1.2(l). 1.3 Assumption of Liabilities and Obligations.
